UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 001–33831 EAGLE BULK SHIPPING INC. (Exact name of Registrant as specified in its charter) Republic of the Marshall Islands 98–0453513 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 477 Madison Avenue New York, New York 10022 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (212) 785–2500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESXNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated Filer X Accelerated Filer Non-accelerated Filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, par value $0.01 per share, 62,052,478 shares outstanding as of November 6, 2009. 1 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2009 (unaudited) and December 31, 2008 3 Consolidated Statements of Operations (unaudited) for the three and nine months ended September 30, 2009 and 2008 4 Consolidated Statement of Stockholders' Equity (unaudited) for the nine months ended September 30, 2009 5 Consolidated Statements of Cash Flows (unaudited) for the nine months endedSeptember 30, 2009 and 2008 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risks 29 Item 4. Controls and Procedures 29 PART II OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 30 Item 6. Exhibits 30 Signatures 31 2 Part 1 : FINANCIAL INFORMATION Item 1 : Financial Statements EAGLE BULK SHIPPING INC. CONSOLIDATED BALANCE SHEETS September 30, 2009 December 31, 2008 ASSETS: (Unaudited) Current assets: Cash and cash equivalents $ 82,544,467 $ 9,208,862 Accounts receivable 5,825,416 4,357,837 Prepaid expenses 5,348,972 3,297,801 Total current assets 93,718,855 16,864,500 Noncurrent assets: Vessels and vessel improvements, at cost, net of accumulated depreciation of $114,516,274 and $84,113,047, respectively 919,565,338 874,674,636 Advances for vessel construction 483,414,622 411,063,011 Other fixed assets, net of accumulated amortization of $25,755 and$4,556, respectively 283,895 219,245 Restricted cash 12,776,056 11,776,056 Deferred drydock costs 4,805,679 3,737,386 Deferred financing costs 22,012,037 24,270,060 Fair value above contract value of time charters acquired 4,531,115 4,531,115 Fair value of derivative instruments 5,984,686 15,039,535 Total noncurrent assets 1,453,373,428 1,345,311,044 Total assets $ 1,547,092,283 $ 1,362,175,544 LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 1,402,289 $ 2,037,060 Accrued interest 7,717,705 7,523,057 Other accrued liabilities 10,473,346 3,021,975 Deferred revenue and fair value below contract value of time charters acquired 8,570,051 2,863,184 Unearned charter hire revenue 5,754,126 5,958,833 Total current liabilities 33,917,517 21,404,109 Noncurrent liabilities: Long-term debt 836,725,880 789,601,403 Fair value below contract value of time charters acquired 25,050,597 29,205,196 Fair value of derivative instruments 41,365,655 50,538,060 Total noncurrent liabilities 903,142,132 869,344,659 Total liabilities 937,059,649 890,748,768 Commitment and contingencies Stockholders' equity: Preferred stock, $.01 par value, 25,000,000 shares authorized, none issued — — Common shares, $.01 par value, 100,000,000 shares authorized, 61,986,777 and 47,031,300 shares issued and outstanding 619,868 470,313 Additional paid-in capital 721,483,816 614,241,646 Retained earnings (net of dividends declared of $262,188,388) (76,690,081 ) (107,786,658 ) Accumulated other comprehensive loss (35,380,969 ) (35,498,525 ) Total stockholders' equity 610,032,634 471,426,776 Total liabilities and stockholders' equity $ 1,547,092,283 $ 1,362,175,544 The accompanying notes are an integral part of these Consolidated Financial Statements. 3 EAGLE BULK SHIPPING INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Nine Months Ended September 30, 2009 September 30, 2008 September 30, 2009 September 30, 2008 Revenues, net of Commissions $ 41,551,805 $ 51,553,232 $ 150,550,809 $ 125,462,448 Vessel Expenses 11,493,889 9,344,348 37,498,893 24,932,088 Depreciation and Amortization 11,094,238 8,991,877 32,328,402 23,718,898 General and Administrative Expenses 7,839,942 6,666,748 25,784,155 16,478,840 Total Operating Expenses 30,428,069 25,002,973 95,611,450 65,129,826 Operating Income 11,123,736 26,550,259 54,939,359 60,332,622 Interest Expense 7,294,151 3,714,458 20,596,321 10,513,928 Interest Income (65,965 ) (385,816 ) (136,828 ) (2,654,863 ) Write-off of Deferred Financing Costs 3,383,289 — 3,383,289 — Net Interest Expense 10,611,475 3,328,642 23,842,782 7,859,065 Net Income $ 512,261 $ 23,221,617 $ 31,096,577 $ 52,473,557 Weighted Average Shares Outstanding : Basic 61,976,794 46,770,486 53,808,348 46,762,092 Diluted 61,986,752 47,066,254 53,831,913 47,062,811 Per Share Amounts: Basic Net Income $ 0.01 $ 0.50 $ 0.58 $ 1.12 Diluted Net Income $ 0.01 $ 0.49 $ 0.58 $ 1.11 Cash Dividends Declared and Paid — $ 0.50 — $ 1.50 The accompanying notes are an integral part of these Consolidated Financial Statements. 4 EAGLE BULK SHIPPING INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2009 Common Shares Common Shares Amount Additional Paid-In Capital Net Income Accumulated Deficit Other Comprehensive Income (Loss Total Stockholders' Equity Balance at December 31, 2008 47,031,300 $ 470,313 $ 614,241,646 $ (107,786,658 ) $ (35,498,525 ) $ 471,426,776 Comprehensive income : Net income — — — $ 31,096,577 31,096,577 — 31,096,577 Net unrealized gain onderivatives — 117,556 117,556 Comprehensive income — 502,640,909 Issuance of common shares, net of issuance costs 14,847,493 148,475 97,142,571 — 97,291,046 Issuance of restricted shares 107,984 1,080 (487,551 ) — — — (486,471 ) Non-cash compensation — — 10,587,150 — — — 10,587,150 Balance at September 30, 2009 61,986,777 $ 619,868 $ 721,483,816 $ (76,690,081 ) $ (35,380,969 ) $ 610,032,634 The accompanying notes are an integral part of these Consolidated Financial Statements. 5 EAGLE BULK SHIPPING INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2009 September 30, 2008 Cash flows from operating activities: Net income $ 31,096,577 $ 52,473,557 Adjustments to reconcile net income to net cash provided by operating activities: Items included in net income not affecting cash flows: Depreciation and amortization 30,424,426 21,816,618 Amortization of deferred drydocking costs 1,903,976 1,902,280 Amortization of deferred financing costs 881,728 185,508 Amortization of fair value below contract value of time charters acquired (1,942,278 ) (264,053 ) Write-off of Deferred Financing Costs 3,383,289 — Non-cash compensation expense 10,587,150 7,766,452 Changes in operating assets and liabilities: Accounts receivable (1,467,579 ) (489,213 ) Prepaid expenses (2,051,171 ) (2,409,563 ) Accounts payable (634,771 ) (3,288,849 ) Accrued interest 644,354 573,342 Accrued expenses 7,025,387 1,056,589 Drydocking expenditures (2,546,285 ) (1,701,042 ) Deferred revenue 3,494,546 — Unearned charter hire revenue (204,707 ) 3,971,645 Net cash provided by operating activities 80,594,642 81,593,271 Cash flows from investing activities: Vessels and vessel improvements and advances for vessel construction (145,771,439 ) (273,766,850 ) Purchase of other assets (85,849 ) (120,723 ) Net cash used in investing activities (145,857,288 ) (273,887,573 ) Cash flows from financing activities: Issuance of Common Stock 99,999,997 — Proceeds from exercise of stock options — 237,327 Equity issuance costs (2,708,951 ) — Bank borrowings 95,770,000 144,724,967 Repayment of bank debt (48,645,523 ) — Changes in restricted cash (1,000,000 ) (1,651,440 ) Deferred financing costs (4,330,801 ) (786,811 ) Cash used to settle net share equity awards (486,471 ) — Cash dividends — (70,149,063 ) Net cash provided by financing activities 138,598,251 72,374,980 Net increase/(decrease) in cash 73,335,605 (119,919,322 ) Cash at beginning of period 9,208,862 152,903,692 Cash at end of period $ 82,544,467 $ 32,984,370 The accompanying notes are an integral part of these Consolidated Financial Statements. 6 EAGLE BULK SHIPPING INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1.Basis of Presentation and General Information The accompanying consolidated financial statements include the accounts of Eagle Bulk Shipping Inc. and its wholly-owned subsidiaries (collectively, the "Company", "we" or "our"). The Company is engaged in the ocean transportation of dry bulk cargoes worldwide through the ownership and operation of dry bulk vessels. The Company's fleet is comprised of Supramax and Handymax bulk carriers and the Company operates its business in one business segment. The Company is a holding company incorporated in 2005, under the laws of the Republic of the Marshall Islands and is the sole owner of all of the outstanding shares of its wholly-owned subsidiaries incorporated in the Republic of the Marshall Islands. The primary activity of each of the subsidiaries is the ownership of a vessel. The operations of the vessels are managed by a wholly-owned subsidiary of the Company, Eagle Shipping International (USA) LLC, a Republic of the Marshall Islands limited liability company. As of September 30, 2009, the Company's operating fleet consisted of 25 vessels. The Company has an extensive vessel newbuilding program and as of September 30, 2009 had contracts for the construction of 22 vessels. The following tables present certain information concerning the Company's fleet as of September 30, 2009: No. of Vessels Dwt Vessel Type Delivery Employment Vessels in Operation 25 Vessels 1,296,917 22 Supramax Time Charter 3 Handymax Time Charter Vessels to be delivered 3 Vessels 159,300 53,100 dwt series Supramax 2009-2010 2 Vessels on Time Charter and 1 Vessel Charter Free 2 Vessels 112,000 56,000 dwt series Supramax 2010 2 Vessels Charter Free 17 Vessels 986,000 58,000 dwt series Supramax 2009-2011 17 Vessels on Time Charter The following table represents certain information about the Company's charterers which individually accounted for more than 10% of the Company's gross time charter revenue during the periods indicated: % of Consolidated Time Charter Revenue Three Months Ended Nine Months Ended September 30, 2009 September 30, 2008 September 30, 2009 September 30, 2008 Charterer Charterer B 13% 22% 16% 25% Charterer H 16% 14% 13% 16% Charterer L — 18% 14% 19% Charterer M 17% 12% 18% 12% Charterer P — 10% — — 7 The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States, and the rules and regulations of the Securities and Exchange Commission ("SEC") which apply to interim financial statements and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes normally included in consolidated financial statements prepared in conformity with generally accepted accounting principles in the United States.
